On the 24th day of October, 1921, the county attorney of Oklahoma county filed in the district court of said county an information charging Neal C. Rank with the crime of rape, alleged to have been committed on one Ila May Brucker in Oklahoma county on or about the 7th day of July, 1921. The cause was tried to a jury in January, 1922, resulting in a verdict of guilty, with punishment fixed at imprisonment in the state penitentiary for one year. *Page 328 
Judgment was rendered on the 9th day of March, 1922. An appeal was prayed from such judgment, and petition in error with case-made attached was filed in this court on the 25th day of August, 1922.
This cause was finally submitted on the 26th day of February, 1924. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time it was submitted.
Rule 9 of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.